                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

MELISSA MOON,                            :
                                         :
             Plaintiff,                  :
                                         :
v.                                       :      CASE NO. 3:18-CV-41-MSH
                                         :        Social Security Appeal
COMMISSIONER OF                          :
SOCIAL SECURITY,                         :
                                         :
             Defendant.                  :


                                        ORDER

      The Social Security Commissioner, by adoption of the Administrative Law Judge’s

(“ALJ’s”) determination, denied Plaintiff’s applications for disability insurance benefits

and supplemental security income, finding that she is not disabled within the meaning of

the Social Security Act and Regulations. Plaintiff contends that the Commissioner’s

decision was in error and seeks review under the relevant provisions of 42 U.S.C. § 405(g)

and 42 U.S.C. § 1383(c). All administrative remedies have been exhausted. Both parties

filed their written consents for all proceedings to be conducted by the United States

Magistrate Judge, including the entry of a final judgment directly appealable to the

Eleventh Circuit Court of Appeals pursuant to 28 U.S.C. § 636(c)(3).

                                LEGAL STANDARDS

      The court’s review of the Commissioner’s decision is limited to a determination of

whether it is supported by substantial evidence and whether the correct legal standards

were applied. Walker v. Bowen, 826 F.2d 996, 1000 (11th Cir. 1987) (per curiam).
“Substantial evidence is something more than a mere scintilla, but less than a

preponderance. If the Commissioner's decision is supported by substantial evidence, this

court must affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (internal quotation marks omitted). The court’s role in

reviewing claims brought under the Social Security Act is a narrow one. The court may

neither decide facts, re-weigh evidence, nor substitute its judgment for that of the

Commissioner. 1 Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). It must,

however, decide if the Commissioner applied the proper standards in reaching a decision.

Harrell v. Harris, 610 F.2d 355, 359 (5th Cir. 1980) (per curiam). The court must

scrutinize the entire record to determine the reasonableness of the Commissioner’s factual

findings. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). However, even

if the evidence preponderates against the Commissioner’s decision, it must be affirmed if

substantial evidence supports it. Id.

       The plaintiff bears the initial burden of proving that she is unable to perform her

previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). The plaintiff’s burden is

a heavy one and is so stringent that it has been described as bordering on the unrealistic.

Oldham v. Schweiker, 660 F.2d 1078, 1083 (5th Cir. 1981). 2 A plaintiff seeking Social



1
  Credibility determinations are left to the Commissioner and not to the courts. Carnes v. Sullivan,
936 F.2d 1215, 1219 (11th Cir. 1991). It is also up to the Commissioner and not to the courts to
resolve conflicts in the evidence. Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per
curiam); see also Graham v. Bowen, 790 F.2d 1572, 1575 (11th Cir. 1986).
2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decision of the former Fifth Circuit rendered prior to
October 1, 1981.
                                                 2
Security disability benefits must demonstrate that she suffers from an impairment that

prevents her from engaging in any substantial gainful activity for a twelve-month period.

42 U.S.C. § 423(d)(1). In addition to meeting the requirements of these statutes, in order

to be eligible for disability payments, a plaintiff must meet the requirements of the

Commissioner’s regulations promulgated pursuant to the authority given in the Social

Security Act. 20 C.F.R. § 404.1 et seq.

       Under the Regulations, the Commissioner uses a five-step procedure to determine

if a plaintiff is disabled. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20

C.F.R. § 404.1520(a)(4). First, the Commissioner determines whether the plaintiff is

working. Id. If not, the Commissioner determines whether the plaintiff has an impairment

which prevents the performance of basic work activities. Id. Second, the Commissioner

determines the severity of the plaintiff’s impairment or combination of impairments. Id.

Third, the Commissioner determines whether the plaintiff’s severe impairment(s) meets or

equals an impairment listed in Appendix 1 of Part 404 of the Regulations (the “Listing”).

Id.   Fourth, the Commissioner determines whether the plaintiff’s residual functional

capacity can meet the physical and mental demands of past work. Id. Fifth and finally, the

Commissioner determines whether the plaintiff’s residual functional capacity, age,

education, and past work experience prevent the performance of any other work. In

arriving at a decision, the Commissioner must consider the combined effects of all of the

alleged impairments, without regard to whether each, if considered separately, would be

disabling. Id. The Commissioner’s failure to apply correct legal standards to the evidence

is grounds for reversal. Id.

                                            3
                         ADMINISTRATIVE PROCEEDINGS

       Plaintiff Melissa Leigh Moon applied for disability insurance benefits under Title

II and supplemental security income under Title XVI, on June 13, 2011, alleging she

became disabled to work on February 18, 2008. Her claims were denied initially on

September 12, 2011, and after reconsideration on December 28, 2011. In writing, she

requested an evidentiary hearing before an ALJ on February 2, 2012, and a hearing was

held on December 18, 2012. On May 1, 2013, the ALJ issued a partially favorable decision

finding Plaintiff disabled to work as of August 1, 2012. Tr. 220-41. Despite being awarded

disability insurance benefits as of August 1, 2012, Plaintiff appealed the partially favorable

decision to the Appeals Council seeking additional benefits from her alleged onset date of

February 18, 2008.

       On August 1, 2014, the Appeals Council notified Plaintiff and her attorney that it

planned to vacate the partially favorable decision and remand the case to an ALJ for a new

decision. Although the Appeals Council gave Plaintiff and her attorney thirty days to

respond to this notice, no response was made. Tr. 250. Therefore, in an order dated

September 23, 2014, the Appeals Council vacated the benefits award and remanded the

case to an ALJ, with specific instructions to further develop the record with additional

evidence—including testimony from a medical expert about the nature and severity of a

specific severe impairment found by the ALJ to result in Plaintiff’s disability to work. The

Appeals Council also directed the ALJ to specifically address and determine the onset of

disability date. Tr. 250-52.



                                              4
       Accordingly, the ALJ conducted another evidentiary hearing on January 15, 2016,

ordered a consultative examination, and scheduled a supplemental hearing which was held

on October 21, 2016. There, a medical expert, an impartial vocational expert, and Plaintiff

all testified. Plaintiff submitted additional evidence which required a second supplemental

hearing held on April 21, 2017. The ALJ issued an unfavorable decision on May 12, 2017,

finding Plaintiff not disabled to work. Tr. 10-40. Plaintiff timely requested review by the

Appeals Council, but her request was denied. Tr. 7-9, 1-6. Having exhausted the

administrative remedies available to her under the Social Security Act, Plaintiff seeks

judicial review of the Commissioner’s final decision denying her applications for benefits.

This case is ripe for review. 42 U.S.C. 405(g), 1383(c)(3).

                      STATEMENT OF FACTS AND EVIDENCE

      On the date Plaintiff alleges she became disabled, she was thirty-nine years old and

classified as a “younger individual” under the Commissioner’s regulations. 20 C.F.R. §§

404.1563, 416.963; Finding 7, Tr. 29. She has a high school education and past relevant

work as a sales clerk, secretary, collection clerk, receptionist, and teller. Findings 6, 8, Tr.

29. In conducting the five-step sequential evaluation of Plaintiff’s claims, the ALJ found,

at step one, that Plaintiff was insured through December 31, 2015, for purposes of her Title

II claim and that, despite working for years after her alleged onset of disability date, she

had not been engaged in “substantial gainful activity” as the Commissioner defines it. 20

C.F.R. §§ 404.1571 et seq., 416.971 et seq.; Findings 1, 2, Tr. 17. At step two, the ALJ

determined that Plaintiff has severe impairments of overactive bladder, cystitis of the

ovaries, degenerative disc disease, anxiety, and major depressive disorder. 20 C.F.R.

                                               5
§§404.1520(c), 416.920(c); Finding 3, Tr. 18. Next, at step three, he found that these

impairments, considered both alone and in combination with one another, neither meet nor

medically equal a listed impairment set forth in 20 C.F.R. Part 404, Subpart P, Appendix

1. Finding 4, Tr. 18-20. Between steps three and four, the ALJ formulated a residual

functional capacity assessment (“RFC”) that permits Plaintiff to engage in a restricted

range of light work, with exertional and non-exertional limitations. Finding 5, Tr. 20-29.

At step four, he found that this restricted RFC prevents Plaintiff from resuming any of her

past relevant work. Finding 6, Tr. 29. Relying on the testimony of the vocational expert,

the ALJ established, at step five, that Plaintiff can work as a mail clerk, marker, or garment

sorter, and that these jobs are available to her in the national economy. Finding 10, Tr. 30.

Therefore, he found Plaintiff not disabled to work. Finding 11, Tr. 31.

                                                 DISCUSSION

         Plaintiff makes two contentions of error. 3 First, she asserts that the ALJ failed to

properly evaluate her subjective complaints of symptoms caused by her impairments. Pl.’s

Br. 1, 22-29. In assessing Plaintiff’s RFC at step three, the ALJ stated that he had

considered all symptoms and the extent to which they could be reasonably accepted as

consistent with the objective medical evidence and other evidence of record. Tr. 21. He

properly explained the process by which a claimant’s subjective complaints must be

evaluated and addressed the symptoms associated with each impairment he found to exist

at step two. Id. The ALJ specifically found that Plaintiff’s medically determinable


3
  The Court understands Counsel’s desire to comprehensively argue her client’s case, but finds her brief excessively
long with unnecessary, and unhelpful, recitations of the record which are not directly related to a contention of error.

                                                           6
impairments could reasonably be expected to cause the symptoms she complained of, but

also found that her statements concerning the intensity, persistence, and limiting effects of

her symptoms were not consistent with the medical evidence and other evidence of record.

Tr. 23. He noted that her complaints of frequent and painful urination were considered

unsupported by the records of her care by a consulting board-certified urologist who

reviewed those records. Tr. 22. He further noted that her care had been conservative, she

worked during the time she contends she has been disabled, and her statements to her

physicians about her symptoms have been inconsistent. Medication controlled her

symptoms related to this impairment at least until October of 2016. Tr. 24-25. At the

October 21, 2016, hearing Plaintiff expressed surprise that so much attention was being

paid to her physical impairments when she thought that her mental impairments were what

kept her from working. Tr. 81. The ALJ had good cause to discount Plaintiff’s complaints

of disabling symptoms associated with her physical impairments and committed no error

in considering those complaints.

     However, Plaintiff also has the severe impairments of anxiety and major depressive

disorder and argues that the ALJ erred in discounting the opinions of her treating

psychologist. The ALJ noted that the record shows Plaintiff began mental health treatment

in May 2010, but made only a few visits annually and would not participate in therapy

sessions recommended by her care providers. Tr. 26. She sought treatment only for

medication management until September 2016, when she began therapy with a mental

health provider which included weekly counseling sessions. Tr. 26-27. As part of these

sessions, the psychologist treating Plaintiff completed a mental residual functional capacity

                                             7
questionnaire on October 19, 2016, which found Plaintiff unable to meet competitive

standards in punctuality and regular attendance, completing a normal workday and work

week, maintaining pace, and responding to workplace changes and normal work stress. Tr.

1750-51. The ALJ characterized these symptoms as merely “situational” and related to the

homicide of her sister.     Tr. 26-27.    He further characterized Plaintiff as a “highly

functioning individual” and assigned only “little weight” to the psychologist’s findings in

the mental RFC questionnaire. Tr. 26, 29. In doing so, the ALJ substituted his own opinion

for that of a medical source. This is prohibited.

       An ALJ cannot be both the finder of fact and physician or psychologist. In assessing

Plaintiff’s depression as “situational,” the ALJ did exactly that. He may not rely on his

own belief or intuition and substitute his opinion for that of a medical professional.

Marbury v. Sullivan, 957 F.2d 837, 840-841 (11th Cir. 1992). Whether Plaintiff’s severe

impairment of major depressive disorder is situational, or is a result of her sister’s death, is

a question for a medical source to answer. In his earlier partially favorable decision

awarding Plaintiff benefits, the ALJ found major depressive disorder to be a severe

impairment. This decision is dated May 1, 2013. Tr. 227. The homicide of her sister by

her nephew occurred in August 2015, a full two years later. Plaintiff had to testify at the

trial in April of 2016. Tr. 76. This indicates that her depression is more than situational

and not solely related to the death of her sister—though that is a question not for the Court,

but for the Commissioner to decide. The Commissioner may do so here with a consultative

psychological examination or re-contacting the medical source.



                                               8
                                    CONCLUSION

      For the reasons explained above, this case is remanded for further administrative

proceedings consistent with this opinion.

      SO ORDERED, this 5th day of December, 2018.

                                            /s/ Stephen Hyles
                                            UNITED STATES MAGISTRATE JUDGE




                                             9
